



WARNING

The President of the panel hearing
    this appeal directs that the following should be attached to the file:

An order restricting publication in
    this proceeding under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Nelson, 2014 ONCA 853

DATE: 20141201

DOCKET: C55902

Simmons, Tulloch and
    Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kevin Nelson

Appellant

Kevin Nelson, appearing in person

Erika Chozik, appearing as duty counsel

Molly Flanagan, for the respondent

Heard: May 12 and 13, 2014

On appeal from the convictions entered on March 12, 2012 by
    Justice Janet
Wilson
of the Superior Court of Justice,
    sitting with a jury, and from the sentence imposed on July 19, 2012, with
    reasons reported at 2012 ONSC 4248.

Tulloch J.A.:

A.

Overview

[1]

On March 12, 2012, the appellant was convicted
    in a trial by judge and jury of threatening death, unlawful confinement, sexual
    assault causing bodily harm, and assault with a weapon, contrary to ss.
    264.1(1)(a), 279(2), 272(1)(c) and 267 of the
Criminal Code
, R.S.C.
    1985, c. C-46. He was acquitted of attempted choking with intent to enable
    himself to commit a sexual assault and aggravated sexual assault by wounding.
    He was sentenced to a global sentence of five years in custody, minus 19
    months credit for pre-sentence custody on a 1:1 basis. He appeals his
    conviction and seeks leave to appeal his sentence.

[2]

In these reasons, I begin by giving a brief
    outline of the factual background that gives rise to this appeal, after which,
    I will deal, in sequential order, with the main grounds of appeal raised by the
    appellant.

B.

Background

(1)

Facts and Evidence at Trial

[3]

All charges arose from an incident that occurred
    in the early hours of December 25, 2010. The complainant was an acquaintance of
    the appellant, and they had met a few times before the night in question. After
    midnight on December 25, 2010, the complainant and the appellant were at a
    night club where the complainant consumed three drinks and danced with the
    appellant.

[4]

At the end of the night when they decided to
    leave, the complainant accepted a cab ride offered to her by the appellant. The
    complainant testified that she had intended to sleep at her mothers apartment.
    A security camera shows that the complainant, the complainants friend and the
    appellant entered the lobby of her mothers apartment building and that the
    appellant and the complainant subsequently got back into the cab. The
    complainant and the appellant arrived at the appellants apartment shortly
    before 4:00 a.m. During the time when the complainant was at the appellants
    apartment, she sent and received a number of text messages and phone calls.

[5]

During this time, there was sexual activity
    between the appellant and the complainant. The complainant alleged that the
    appellant had non-consensual vaginal intercourse with her, cutting off her body
    suit to facilitate the act, which resulted in her finger being cut. According
    to the complainant, the sexual assault took place over several hours in several
    episodes beginning after 4:00 a.m., and continuing to sometime after 7:15 a.m. She
    alleged that he threatened her with a knife or scissors and held it to her
    throat, attempted to choke her, hit or punched her in the left eye, pinned her legs
    in a painful position and refused to let her leave. She testified that at one
    point when the appellant went to the bathroom, she kicked the knife to the
    floor from the bed. The complainant called 911 and the appellant was arrested. When
    the police attended at the appellants apartment, they located an open knife by
    the foot of the appellants bed on the floor.

[6]

The appellants version of events was very
    different. The appellant claims that the sexual activity was all consensual. According
    to the appellant, the sexual intercourse was consensual, as was the cutting off
    of the body suit. He claims that he accidentally cut the complainants finger
    in the process. He denies causing any intentional injury to the complainant
    whatsoever.

[7]

Evidence was presented at trial of cuts and
    scratches to the complainants neck, swelling around her eye, a laceration to
    her finger, and bruising on her legs. There was also evidence that the
    complainant suffered psychological harm as a result of the incident.

[8]

The defence alleged that the complainant was not
    credible, as she admitted in cross-examination that she had lied under oath in
    court in the past after accusing a man of sexually assaulting her and that she
    lies when it is in her interest to do so. The complainant testified that she
    had lied under oath because the man she had accused of sexual assault was the
    father of her daughter and he had threatened to take away her daughter and
    harass her family if she testified against him.

[9]

Two further pieces of evidence are relevant to
    this appeal. First, the complainant testified that, prior to the night in
    question, the appellant had sent her several text messages trying to convince
    her to go out with him. In one of those text messages, the complainant
    testified that the appellant said, I dont take no, which she interpreted as meaning
    that he would not take no for an answer. Second, the complainant testified that,
    while she was at the appellants residence on the night of the incident, he
    said to her, I kill people for fun, I kill people for money.

(2)

The Charge to the Jury

[10]

After the three-week trial, the jury was charged
    on March 12, 2012. The trial judge provided the jury with general instructions
    on their duties as triers of fact, the presumption of innocence, reasonable
    doubt, and assessment of evidence. She outlined the Crowns theory of the case
    followed by the defences position. She provided a chronology of the facts
    which made reference to Crown and defence evidence. She then instructed the
    jury on the elements of each count.

[11]

The trial judge organized her charge on the
    counts in a somewhat unusual fashion. Rather than going through them
    sequentially, she began with the counts she considered unrelated  count two:
    uttering a death threat; count three: attempted choking; and count four:
    unlawful confinement  and then proceeded with the counts she considered
    related  count six: aggravated sexual assault; count five: sexual assault
    causing bodily harm; the lesser and included offence of sexual assault; and
    count one: assault with a weapon.

[12]

In respect of counts six and five (aggravated
    sexual assault and sexual assault causing bodily harm), the trial judge
    instructed the jury that the defence of consent was not available for those
    counts if they were satisfied that the appellant both intended to cause and did
    cause bodily harm to the complainant. Rather, consent would only be a defence
    if the jury reached the lesser included offence of sexual assault:

The
defence of consent is not available
    to [the appellant] if you conclude that the Crown has proved beyond a
    reasonable doubt that [the appellant] both intended and caused the harm
    contemplated in either Count 6 or in Count 5.

The defence of consent is relevant to your considerations only
    with respect to the lesser included offence of sexual assault, if you conclude
    that the Crown has not proved the charges against [the appellant] in either Count
    6 or Count 5.

[13]

On the count of sexual assault causing bodily
    harm, the jury was instructed that, in order to find the appellant guilty of
    sexual assault causing bodily harm, it had to be satisfied beyond a reasonable
    doubt:

1.

[that the appellant] intentionally applied force to [the
    complainant];

2.

that the force [the appellant] intentionally applied caused bodily
    harm to [the complainant];

3.

that the force intentionally applied took place in circumstances of
    a sexual nature, and;

4.

that [the appellant] intended to cause the bodily harm to [the
    complainant].

[14]

The trial judge did not list lack of the
    complainants consent as an element of the offence of sexual assault causing
    bodily harm.

[15]

With respect to the element of intentional
    application of force, the trial judge listed the forms of force that the Crown
    relied on in relation to this count and instructed the jury that, in order to
    constitute an assault, the intentional application of force must have been
    against the complainants will. Further, the trial judge instructed the jury
    that if it was not satisfied that the appellant had intentionally applied one
    of the forms of force relied on by the Crown, then it must acquit the appellant:

The Crown alleges that [the appellant] intentionally applied
    force by using a knife or scissors to her neck, causing laceration or
    lacerations, or by attempting to choke her with his hands, and two additional
    items of evidence in Count 5, or by punching her in the left eye area or by
    forcing her legs or pinning her legs in a painful position
against her wishes
.



To be an assault, [the appellant] must apply the force
    intentionally and
against [the complainant]s will
.



If you are not satisfied beyond a reasonable doubt that [the
    appellant] intentionally applied force to [the complainant] by using one of a
    knife or scissors held to her throat, or his hands to choke or attempt to choke
    her, or by causing an injury to her left eye, or by pinning her legs
against her will
, you must find [the appellant] not
    guilty of [sexual assault causing bodily harm]. [Emphasis added.]

[16]

On the element of bodily harm, the jury was
    instructed that the following evidence could be used to satisfy them that
    bodily harm was caused: photographs and other evidence of lacerations to the
    complainants throat or neck area, photographs showing redness to the
    complainants neck, evidence of physical injuries to the face and bruises to
    the legs of the complainant, and evidence of psychological harm caused to the
    complainant. With respect to psychological harm, the trial judge stated:

The evidence of [the complainants] mother and
    [the complainant] is that psychological harm has been far more enduring and
    debilitating than any physical injury. [The complainant] described how she had
    to move back home, how she imagined hearing knocking at the door, and that she
    has lost her ability to trust people. Her mother describes her to this day as
    closed up.

[17]

The jury was told: you do not all need to agree
    on the kind of bodily harm, as long as each of you concludes that the Crown has
    proved beyond a reasonable doubt that either physical or psychological harm
    that was more than fleeting or minor in nature was caused by the force that
    [the appellant] applied.

[18]

Concerning the element of the sexual nature of
    the application of force, the trial judge instructed the jury that [s]exual
    assault is any intentional application of force which occurs in circumstances
    of a sexual nature, such that the sexual integrity of the complainant is
    violated, and that [s]exual integrity is violated by any act that is meant to
    degrade or demean.

[19]

On the element of subjective intent to cause
    bodily harm, the trial judge referred to bodily harm generally and did not
    differentiate between physical and psychological harm.

(3)

Grounds of Appeal

[20]

The appellant appeals from his convictions and seeks
    leave to appeal his sentence. With respect to the convictions, duty counsel
    argues on the appellants behalf that the trial judge made three errors:

1.

The trial judge erred in instructing the jury on consent and
    intention to cause bodily harm with respect to the charge of sexual assault
    causing bodily harm;

2.

The trial judge erred by failing to provide a limiting instruction
    on bad character evidence; and

3.

The trial judge presented an unbalanced jury charge.

[21]

With respect to the sentence appeal, duty counsel
    argues that t
he trial judge erred by failing to give
    credit for pre-sentence custody on a ratio of 1.5:1, as well as by failing to
    make independent determinations of fact consistent with the jurys verdict.

C.

Issues and Analysis

(1)

Jury instruction on sexual assault causing
    bodily harm

(a)

Positions of the Parties

[22]

On behalf of the appellant, duty counsel argues
    that the trial judge did not sufficiently emphasize the element of consent in
    the charge to the jury on the count of sexual assault causing bodily harm. The
    trial judge did not list lack of consent as one of the required elements of the
    offence, as she was required to do according to the fifth step of the instruction
    set out in
R. v. Zhao
, 2013 ONCA 293, 297 C.C.C. (3d) 533, at para.
    107. Duty counsel argues that consent should have been prominent in the
    instruction because the presence or absence of consent was the key factual
    dispute in the case. She argues that while consent may be negated by
    intentionally caused bodily harm under the rule in
R. v. Jobidon
,
    [1991] 2 S.C.R. 714, psychological harm, which was put to the jury, cannot negate
    consent in the same way. Further, the trial judge failed to refer specifically
    to psychological harm on the element of intent to cause bodily harm.

[23]

The respondent agrees with the appellant that
    the trial judge omitted the fifth step of
Zhao
, but the respondent
    argues that this was to the appellants benefit. The fifth step of
Zhao
is a second path to conviction in cases in which the jury is not satisfied
    beyond a reasonable doubt that the accused subjectively intended to cause
    bodily harm. By omitting this instruction, the trial judge closed off a
    potential route to conviction, which could not have prejudiced the appellant. Counsel
    for the respondent submits, further, that psychological harm is a form of
    bodily harm that may negate consent when it is subjectively intended and caused.
    Further, although psychological harm was put to the jury, the bulk of the
    evidence of harm was of physical harm; this was not a case that rested solely on
    psychological harm.

(b)

Analysis

(i)

Adequacy of the trial judges instructions on lack of
    consent

[24]

In
Zhao
, at para. 107, this court
    provided guidance to trial judges on the proper instruction to juries on the
    offence of sexual assault causing bodily harm:

1.

The jury must be satisfied beyond a reasonable doubt that the accused
    intentionally applied force to the complainant.

2.

The jury must be satisfied beyond a reasonable doubt that the
    intentional application of force to the complainant took place in circumstances
    of a sexual nature such as to violate the complainant's sexual integrity.

3.

The jury must be satisfied beyond a reasonable doubt that the
    intentional application of force in circumstances of a sexual nature caused
    bodily harm.

4.

If in addition to the above three criteria, the jury is satisfied beyond
    a reasonable doubt that the accused intended to inflict bodily harm upon the
    complainant (a subjective criterion), then consent is irrelevant, and the
    accused would be found guilty of sexual assault causing bodily harm.

5.

If the jury is not satisfied beyond a reasonable doubt that the accused
    intended to cause the complainant bodily harm, then they would need to go on to
    consider whether they are satisfied beyond a reasonable doubt that the
    complainant did not consent to the intentional application of force by the
    accused.

[25]

A finding of guilt under the first four steps
    set out in
Zhao
does not require that a jury make a finding of lack of
    consent. This follows from the rule in
Jobidon
that a person cannot
    legally consent to intentionally inflicted bodily harm. The fifth step of
Zhao
represents an alternative path to conviction. Under the fifth step, if the jury
    is not convinced that the accused subjectively intended to cause the bodily
    harm, it may nevertheless find the accused guilty of sexual assault causing
    bodily harm if it is satisfied that the complainant did not consent to the
    intentional application of force and that the risk of bodily harm was
    objectively foreseeable:
R. v. DeSousa
, [1992] 2 S.C.R. 944, at p. 961;
R. v. Creighton
, [1993] 3 S.C.R. 3;
R. v. S.(F.)
, (2006) 262
    C.C.C. (3d) 472 (Ont. C.A.), at para. 28.

[26]

Zhao
was
    decided after this case was tried. As a result, the trial judge could not have
    given the five-step
Zhao
instruction set out above. However, as I will
    explain below, a review of the charge in its entirety reveals that the trial
    judge made it clear to the jury that to find the appellant guilty of sexual
    assault causing bodily harm it had to be satisfied that the appellant intentionally
    applied force to the complainant
against her will
.
    Based on the trial judges instructions, the jury in this case must have found
    lack of consent. It was therefore unnecessary that the jury also find a subjective
    intention to cause bodily harm; rather, all that was necessary was a finding that
    the risk of bodily harm was objectively foreseeable.

[27]

The following review demonstrates that the trial
    judge made it clear to the jury that to find the appellant guilty of sexual
    assault causing bodily harm, it had to be satisfied that the appellant
    intentionally applied force to the complainant against her will. On the element
    of intentional application of force, the trial judge stated: To be an
    assault, [the appellant] must apply the force intentionally and against [the
    complainant]s will. If the force was applied against her will, it was applied
    without her consent.

[28]

Further, the trial judge pointed out that the
    types of force identified by the Crown as constituting an intentional
    application of force were not consistent with the complainants consent: a
    knife or scissors held to her throat; attempted choking; punching her in the
    left eye, or pinning her legs in a painful position against her wishes:

If you are not satisfied beyond a reasonable
    doubt that [the appellant] intentionally applied force to [the complainant] by
    using one of a knife or scissors held to her throat, or his hands to choke or
    attempt to choke her, or by causing an injury to her left eye, or by pinning
    her legs against her will, you must find [the appellant] not guilty of [sexual
    assault causing bodily harm].

[29]

That the trial judge intended to limit the
    jurys consideration to these forms of force for the purposes of the sexual
    assault causing bodily harm count is also made clear by her instructions on
    intentional application of force in relation to sexual assault
simpliciter
:

The force in relation to this count is in
    relation to the sexual activity, as compared to Counts 6 and 5 where the force
    is in relation to the knife or the scissors or [the appellant]s hands on the
    complainants throat or a punch to the face.

[30]

The defences position was that the complainant
    consented to sexual intercourse and that there was no physical violence.
    According to the defence, any injury to the complainant was purely accidental.
    The Crowns position was that the complainant did not consent. As stated by
    defence counsel in pre-charge discussion:

I think it would be ridiculous for me to stand up in front of a
    jury to say if he held a knife to her throat she consented. That wouldnt make
    any sense.



This isnt  its not a situation where were raising some kind
    of S and M type of scenario. This is very simplistic. Our position is there was
    no knife and if the jury finds there was a knife held to her neck I think were
    done.

[31]

Neither party asked the jury to conclude that
    the complainant consented to any form of physical violence, including a knife
    or scissors being held to her throat, causing injury to her left eye, or
    pinning her legs against her will. Indeed, in charging the jury on the third
    element of the offence of sexual assault causing bodily harm  that the force
    intentionally applied took place in circumstances of a sexual nature  the
    trial judge stated:

It is acknowledged by the defence that vaginal
    intercourse took place. The defence does not dispute that
if the sexual intercourse was not a voluntary act of [the
    complainant] due to the presence of a knife or scissors
,
    or because [the appellant] was choking her or that he had punched her in the
    face or that he intentionally pinned her legs in a painful position against her
    will, that one of these acts violates the sexual integrity of the complainant.
    [Emphasis added.]

[32]

It is obvious from the jurys verdict on the
    assault with a weapon count that they were satisfied beyond a reasonable doubt
    that the appellant held a knife or scissors to the complainants throat without
    her consent. In that regard, I note that the trial judges instructions on that
    count included lack of consent as an element along with intentional application
    of force. The trial judge noted in the instruction on consent on the count of
    assault with a weapon that [t]he defence does not dispute that if you conclude
    that a knife or scissors were held to [the complainant]s throat, that it was
    done without her consent.

[33]

Based on the portions of the charge excerpted
    above, I conclude that the jury could not have found the appellant guilty of
    sexual assault causing bodily harm unless every jury member was convinced
    beyond a reasonable doubt that there was no consent.

(ii)

The appellant was not prejudiced by the omission of the fifth step
    in the jury instruction in
Zhao

[34]

The argument that the trial judge erred by
    omitting the fifth step of the jury instruction in
Zhao
cannot
    succeed. As I have said, this case was tried prior to this courts decision in
Zhao
.
    The fifth step of
Zhao
is an alternative path to conviction used when
    a jury is not convinced that an accused subjectively intended the bodily harm
    caused. While it would have been advisable for the trial judge to have included
    the fifth step of
Zhao
in her charge, in the particular circumstances
    of this case, the omission of an alternative path to conviction did not
    prejudice the appellant.

(iii)

The role of psychological harm

[35]

Psychological harm resulting from sexual assault
    may constitute bodily harm:
R. v. McCraw
, [1991] 3 S.C.R. 72;
R.
    v. McDonnell
, [1997] 1 S.C.R. 948, at para. 34. Section 2 of the
Criminal
    Code
defines bodily harm as any hurt or injury to a person that
    interferes with the health or comfort of the person and that is more than
    merely transient or trifling in nature. In
McCraw
, at p. 81, the
    Supreme Court of Canada held that the words any hurt or injury are clearly
    broad enough to include psychological harm.

[36]

The appellant asks us to decide that
    psychological harm can never negate consent and therefore the jury must always
    find lack of consent when psychological harm is put to the jury as a path to
    conviction under the
Zhao
instruction. The appellant alternatively
    argues that psychological harm cannot negate consent unless the appellant had a
    specific subjective intention to cause psychological harm.

[37]

I find that it is not necessary to decide these
    issues, since it is apparent that the jury was convinced that the complainant
    did not consent. In this case, I need not determine whether and in what circumstances
    psychological harm can negate consent, because there was no consent to negate.
    I see no substantial wrong in the trial judge's failure to instruct the jury on
    the objective foreseeability of a risk of bodily harm in light of the trial
    judge's instruction that the jury must be satisfied of a higher threshold 
    namely, that the appellant subjectively intended to cause bodily harm.

(2)

Failure to provide a limiting instruction

[38]

The jury trial was scheduled for three weeks. It
    began on Monday, February 27, 2012 with 11 jurors present, as one of the jurors
    who had been selected was sick. On the second day of trial, another juror was
    sick. The trial judge asked the jury to deliberate on whether the jury wished
    to proceed with ten jurors or wait until the next day to see if the sick juror
    recovered. The jury expressed a desire to wait until the next day and work
    longer hours in order to finish within the three weeks scheduled for the trial.
    Accordingly, the trial judge instructed the jury:

[T]he staff will let you know when to be here
    and then Im going to ask for a supervisor and make sure we get [the appellant]
    here on time tomorrow. Okay. Thank you very much, ladies and gentlemen. Our
    apologies. Its just life.

[39]

When the jury retired, defence counsel told the
    trial judge, Your Honour just now on two occasions telegraphed to the jury
    that my client is in custody. Defence counsel requested a mistrial, arguing
    that the jury was not entitled to know that the appellant was in custody, and
    that defence counsel had taken steps to ensure that the jury was not aware of
    that fact. The trial judge declined to grant a mistrial but offered to make a
    statement to the jury. Defence counsel stated, Your Honour is talking about
    making a statement. My position is it should be a mistrial. If Your Honour is
    declining that remedy then I would prefer you say nothing at all.

(a)

Positions of the parties

[40]

Duty counsel for the appellant does not argue
    that the trial judge erred in failing to declare a mistrial. However, she
    submits that the trial judge erred by failing to provide a limiting instruction
    with respect to the inference before the jury that the appellant was in custody
    and with respect to two other pieces of what she contends was bad character
    evidence. The first additional piece of evidence was the complainants evidence
    that the appellant sent her a text message in the month before the offence,
    saying, I dont take no, which she interpreted to mean I dont take no for
    an answer. Second, the complainant testified that on the night in question,
    the appellant said, I kill people for fun, I kill people for money.

[41]

In calling on the respondent, we indicated that
    this issue was not a focus of our concerns and the respondent did not make
    submissions on this point.

(b)

Analysis

[42]

In my view, it was unnecessary that the trial
    judge provide a limiting instruction on bad character evidence in the
    circumstances of this case. The appellants trial counsel not only did not
    request such an instruction, he specifically asked the trial judge not to
    comment on the revelation that the appellant was in custody.

[43]

As for the other two pieces of evidence, the I
    dont take no evidence was ambiguous and the appellant denied sending the text
    which allegedly contained that statement. The I kill people evidence was part
    of the evidence relied on by the Crown in support of the uttering death threats
    charge. The Crown relied on the statement for its intimidating effect and not
    for the truth of its contents.

[44]

Had the trial judge given a limiting instruction
    concerning the latter two pieces of evidence, it could have been damaging to
    the appellant by drawing attention to the potentially prejudicial aspects of the
    evidence. Counsel had the opportunity to make submissions on the charge in a
    pre-charge conference. In the absence of a request for such an instruction from
    experienced defence counsel, I am not persuaded that the appellant suffered any
    prejudice through the absence of such an instruction. This ground of appeal is
    rejected.

(3)

Unbalanced jury charge

(a)

Positions of the Parties

[45]

Duty counsel on behalf of the appellant submits
    that the jury charge was unbalanced because it overemphasized the Crowns
    evidence in comparison to the defences evidence. The appellant submits that
    the charge did not meet the legal standard of understanding the value and
    effect of the evidence, as required in
R. v. Azoulay
, [1952] 2 S.C.R.
    495. As an example, duty counsel points to the charge on unlawful confinement
    which provided a long explanation of the Crowns evidence followed by a brief
    statement that the appellant denies this evidence. The appellant also submits
    on his own behalf that the charge was unbalanced as it ignored key defence
    evidence and did not include evidence of the weaknesses in the complainants
    credibility.

[46]

The respondent submits that the charge was
    balanced. The defences theory of the case was put to the jury over 16 pages of
    transcript. The Crowns theory took up approximately 18 pages. Then the trial
    judge provided a chronology of events, which related both Crown and defence
    evidence to the jury. The instruction on each count consisted of mainly legal
    instruction. Both Crown evidence and defence evidence were mentioned briefly on
    each count. The respondent submits that when read as a whole, on a functional
    approach, this charge was balanced.

(b)

Analysis

[47]

The jury charge met the legal requirement to
    review the
substantial
parts of the evidence and give the jury the
    position of the defence so that the jury may appreciate the value and effect of
    that evidence and how the law is to be applied to the facts as it finds them:
R.
    v. Huard
, 2013 ONCA 650, 311 O.A.C. 181, at para. 53 (emphasis in
    original). It cannot be the case that the amount of time spent reviewing the
    parties evidence must be exactly equal. Neither
Huard
nor
Azoulay
imposes such a strict requirement. The appellant raises
R. v. Baltovich
(2004), 73 O.R. (3d) 481,

at paras. 112-119, in which this court found
    that a jury charge was unbalanced. However, the jury charge in
Baltovich
unduly
    promoted the case for the Crown and effectively ignored and denigrated the case
    for the defence (at para. 113). As long as the substance of the defence
    position was put to the jury, the fact that the trial judge spent more time on
    Crown evidence than on defence evidence is not a sufficient basis to find that
    the charge was unbalanced. The trial judge reviewed the defence evidence during
    the sections of the charge on the theory of the case and the chronology. Then,
    the trial judge briefly reviewed the relevant evidence during the instruction
    on particular counts. The jury would have appreciated the value and effect of
    the defence evidence.

(4)

Sentence appeal

(a)

Positions of the Parties

[48]

Duty counsel submits that it was an error to
    fail to give 1.5:1 credit for 19 months of pre-sentence custody. Additionally,
    duty counsel submits that the sentencing judge failed to make independent
    determinations of fact that were consistent with the jurys verdict. The trial
    judge left many paths to conviction open to the jury; however, on sentencing, she
    assumed that the appellant was convicted on all of those bases.

[49]

The respondent argues that enhanced credit is
    not appropriate in this case in light of
R. v. Summers
,
2014 SCC 26,
[2014]
    1 S.C.R. 575. In that case, Karakatsanis J. stated at para. 79 that the onus is
    on the offender to justify an award of enhanced credit and if the accuseds
    conduct in jail suggests that he is unlikely to be granted early release or
    parole, the judge may be justified in withholding enhanced credit. Mr. Nelson
    has had three incidents of discipline while in jail. This justifies denying
    enhanced credit.

[50]

Duty counsel argues in reply that these
    disciplinary incidents did not rise to the level of matters that would result
    in someone being denied parole.

(b)

Analysis

(i)

Credit for pre-
sentence
custody

[51]

The Supreme Court recently told us in
Summers
at para. 79, that [t]he onus is on the offender to demonstrate that he should
    be awarded enhanced credit as a result of his pre-sentence detention. While defence
    counsel did not request enhanced credit in submissions on sentencing, this is
    not determinative.

[52]

Justice Karakatsanis continued at para. 79:

Generally speaking, the fact that pre-sentence detention has
    occurred will usually be sufficient to give rise to an inference that the
    offender has lost eligibility for parole or early release, justifying enhanced
    credit. Of course, the Crown may respond by challenging such an inference. There
    will be particularly dangerous offenders who have committed certain serious
    offences for whom early release and parole are simply not available. Similarly,
    if the accuseds conduct in jail suggests that he is unlikely to be granted
    early release or parole, the judge may be justified in withholding enhanced
    credit. Extensive evidence will rarely be necessary. A practical approach is
    required that does not complicate or prolong the sentencing process.

[53]

The appellant spent 19 months in pre-sentence
    custody. According to
Summers
, this will generally be sufficient to
    justify enhanced credit. The respondent has not successfully challenged the
    inference that the appellant has lost eligibility for early release or parole. The
    respondent raised three incidents for which the appellant was disciplined while
    in custody. However, the respondent has not convinced me that these incidents
    are sufficiently serious such that the appellant, a first-time offender, would
    be denied early release or parole. Additionally, the sentencing judge relied on
    these disciplinary actions as an aggravating factor in sentencing. Just as Karakatsanis
    J. explained, at paras. 81-83 of
Summers,
that mitigating factors
    related to the circumstances of the offender cannot be double count[ed] to
    justify enhanced credit, aggravating factors should not be double counted
    either.

[54]

The appellant was entitled to credit for
    pre-sentence custody at a ratio of 1.5:1.

(ii)

Consistency of findings of fact on sentencing with verdicts

[55]

Contrary to the submissions of the appellant,
    the sentencing judge did not assume that the jury convicted the appellant on
    all of the bases put to it.

[56]

Under s. 724(2)(a)-(b) of the
Criminal Code
,
    a sentencing judge must accept as proven all facts that are essential to the
    jurys guilty verdict, and may find other relevant facts disclosed by evidence
    at trial. A sentencing judge is not permitted to make findings of fact that are
    consistent only with a verdict rejected by the jury:
R. v. Ferguson
,
    2008 SCC 6, [2008] 1 S.C.R. 96, at para. 17. The appellant relies on
R. v.
    Cooney
(1995), 80 O.A.C. 89 (C.A.), to argue that where the factual basis
    for a jury verdict is uncertain, the sentencing judge must assume that the jury
    took the most lenient path to conviction. However, this view is inconsistent
    with the Supreme Courts decision in
Ferguson
and was expressly
    rejected in
R. v. Roncaioli
, 2011 ONCA 378, 271 C.C.C. (3d) 385, at
    para. 59.

[57]

While the sentencing judges findings of fact
    did not represent the minimum facts on which the jury could possibly have
    reached a guilty verdict, no finding of fact made on sentencing was consistent
    only with a verdict rejected by the jury. Notably, the sentencing judge did not
    find as a fact that the appellant had attempted to choke the complainant, and
    therefore there is no inconsistency with the acquittal on attempted choking.

[58]

Nor were the findings of fact on sentencing
    inconsistent with the jurys acquittal on aggravated sexual assault. The sentencing
    judge appeared to be satisfied that the appellant held a knife or scissors to
    the complainants throat. While this finding of fact would have been consistent
    with a finding of guilt on aggravated sexual assault, it is also consistent
    with an acquittal. The jury may have acquitted on that count because it was not
    satisfied that the appellant intended to wound or endanger the life of the
    complainant. It is not clear how the jury reached its acquittal on aggravated
    assault; however, a sentencing judge should not attempt to follow the logical
    process of the jury:
Ferguson
, at para. 18.

[59]

A finding that a knife or scissors was held to
    the complainants throat is clearly consistent with the jurys finding of guilt
    on the charge of assault with a weapon. The sentencing judge properly made her
    own findings of fact on sentencing. No finding of fact was inconsistent with
    the verdict.

D.

Disposition

[60]

The conviction appeal is dismissed. I would
    grant leave to appeal sentence and vary the sentence by allowing credit for
    pre-sentence custody on a 1.5:1 basis. Otherwise, the sentence appeal is
    dismissed. In the result, the appellants sentence is varied to 5 years
    imprisonment less 28.5 months credit for pre-sentence custody. All other terms
    of the sentence imposed remain in full force and effect.

Released: MT December 1, 2014

M. Tulloch J.A.

I agree. J. Simmons J.A.

I agree. P. Lauwers J.A.


